Title: To George Washington from John Hancock, 19 September 1775
From: Hancock, John
To: Washington, George



Sir,
Congress Chamber [Philadelphia] 19 Septr 1775

The Congress have sent to you by Major William Coates, & Captain Joseph Copperthwait five hundred twenty seven thousand four hundred and eighty dollars continental money to be delivered to the paymaster & subject to your Order for the use

of The Army under your Command. I have the honour to be, Sir Your most Obedt hum. servt

John Hancock President


The Cloathing is on the way. Your Letters are now under the Consideration of Congress, & you will soon hear from us. pray forward your plans for Winter &c. as soon as possible.

